This appeal is from an order of the Circuit Court of Dade County disbarring appellant from the practice of law and *Page 865 
further enjoining him from practice of law in all the courts of this State. The charges against him were embraced in twelve counts, six of which relate to false swearing and the other six relate to unprofessional conduct. He was found guilty on all counts.
Two questions are argued, viz: (1) Do the acts charged constitute grounds for disbarment, and (2) Is the evidence sufficient to prove the charges and uphold the order of disbarment.
Counts one to six inclusive have to do with false swearing and refer to evidence relating to the case of Weinstein, et al., v. State, 151 Fla. 287, 9 So. 2d 710. Counts seven to twelve inclusive have to do with (1) unprofessional conduct in relation to appellant's connection with an alleged divorce mill in Dade County, (2) to his securing the signature to a certain deed by a party who was not present but was in fact out of the State at the time, (3) to his concealment of assets in order to defeat an execution, (4) to his making certain bankruptcy papers and collecting a fee therefor which he did not report, and (5) the making of an application for homestead exemption which was not bona fide.
As to the acts charged, we think they are simple to support disbarment; in fact if the bar as such was no more circumspect in its conduct than the appellant is charged with being, there would be no basis whatever on which the public could trust it or indulge any respect for it.
As to the evidence in support of the charges, it is true that there are some conflicts in it but the decided weight of the evidence supports the finding of the lower court. The Circuit Court Commission of Dade County investigated charges one to six against appellant and recommended that he be brought before the court for disbarment. Both the court and the commission found that appellant's conduct was reprehensible and that he was unworthy of the trusts imposed in him.
Under the well settled rule of this Court, we do not feel authorized to disturb the finding of the trial court so his judgment is affirmed on authority of Lambdin v. State, 150 Fla. 814,  9 So. 2d 192. *Page 866 
Affirmed.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN, THOMAS and ADAMS, JJ., concur.